DETAILED ACTION

This action is in response to Applicant’s amendment received on August 19, 2021.
Claims 1-12 are pending in the application. Claims 3-6 and 9-12 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihisa et al. (US PG Pub No. 2009/0178632), hereinafter “Akihisa”.
Regarding claim 1, Akihisa discloses a variable compression ratio internal combustion engine comprising: a variable compression ratio mechanism able to change a mechanical compression ratio (Abstract, lines 1-3); an exhaust promotion mechanism (Fig. 1 (15)), able to reduce cylinder residual gas after an exhaust stroke of cylinders (paragraph 48); and a control device (Fig. 1 (30)) configured to control the mechanical compression ratio by the variable compression ratio mechanism (paragraphs 49 & 50) and control an operation of the exhaust promotion mechanism (paragraphs 50 & 82), wherein the control device is configured to operate the exhaust promotion mechanism in at least a partial time period of a time period from when it is demanded that the mechanical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akihisa, in view of Paul (US PG Pub No. 2015/0233288), hereinafter “Paul”.
Regarding claim 2, Akihisa discloses the variable compression ratio internal combustion engine according to claim 1.

However, Paul discloses a variable compression ratio mechanism that is a variable length connecting rod (Paul (paragraph 18)) comprising a connecting rod body provided with a crank receiving opening (Paul (Fig. 1 (11))) receiving a crank pin and an effective length changing member provided with a piston pin receiving opening (Paul (36)) receiving a piston pin and attached to the connecting rod body to be able to move so as to change a length between a center of the piston pin receiving opening (Paul (36)) and a center of the crank receiving opening (Paul (11)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Akihisa by incorporating the teachings of Paul in order to have a more efficient way for adjusting the compression ratio.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks filed on August 19, 2021 have been fully considered but they are not deemed persuasive.

Applicant contends that in the reference of Akihisa et al. (US PG Pub No. 2009/0178632), hereinafter “Akihisa” the exhaust turbine of the exhaust turbocharger is driven by the exhaust energy of the exhaust gas discharged from the combustion chamber. Applicant further contends that neither the exhaust turbine nor any other portion of Akihisa discloses an exhaust promotion mechanism able to reduce cylinder residual gas after an exhaust stroke of cylinders. Examiner submits that since element 15 of Akihisa through its element 15b promotes exhaust gas to be discharged, element 15 of Akihisa acts as an exhaust promotion mechanism. Examiner further submits that by operating element 15b, the exhaust promotion mechanism (15) of Akihisa is able to reduce cylinder residual gas after an exhaust stroke of cylinders. Applicant also contends that Akihisa does not disclose a control device configured to control an operation of an exhaust promotion mechanism, wherein the control device is configured to operate the exhaust promotion mechanism in at least a partial time period of a time period from when it is demanded that the mechanical compression ratio be raised to when the mechanical compression ratio finishes being changed. Examiner submits that the exhaust promotion mechanism (15) disclosed by Akihisa is operated during a time period when the mechanical compression ratio is being changed, as required by independent claim 1. 
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747